Citation Nr: 0426497	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right chest with pleural cavity injury, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
penetrating gunshot wound of the right upper arm with muscle 
group V injury, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a fracture of the 
right humerus as a residual of a gunshot wound, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the veteran's 
claims for increased ratings and for a total compensation 
rating based on individual unemployability.  The case was 
remanded by the Board in November 2002.


FINDINGS OF FACT

1.  The veteran does not have current respiratory complaints, 
and his pulmonary function test was described as normal.  His 
pulmonary function test shows forced expiratory volume in one 
second (FEV-1) of 96 percent of the predicted value, the FEV-
1 to forced vital capacity (FVC) ratio was 66 percent, and 
the diffusion capacity of the lung for carbon monoxide by the 
single breath method (DCLO (SB)) was 82 percent predicted.  

2.  The veteran's service-connected injury to Muscle Group V 
(residual of a gunshot wound) involves his major extremity 
and is severe.

3.  The veteran's residual of fracture of the right humerus 
is manifested by no more than limitation of motion of the arm 
to midway between the side and shoulder level.

4.  The veteran's compensable, service-connected disabilities 
are all the result of a gunshot wound to the right chest and 
arm; they consist of a pleural cavity injury (40 percent), 
injury to muscle group V (40 percent) residual of a fracture 
of the right humerus (20 percent), and a scar of the right 
upper arm (10 percent); they effectively preclude gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
residuals of a gunshot wound of the right chest with pleural 
cavity injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 (2003).

2.  The criteria for an increased rating of 40 percent for 
severe injury to Muscle Group V from a gunshot wound to the 
right upper extremity have been met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. § 4.73, Code 5305 (2003).

3.  The criteria for a rating in excess of 20 percent 
residuals of a fracture of the right humerus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 5002 (2003).

4.  The requirements for total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

Upon receipt of the veteran's claim for benefits, in December 
2000, the RO sent the veteran a letter notifying him of his 
rights in the VA claims process.  The letter advised the 
veteran of the evidence needed to establish entitlement to an 
increased rating for his service-connected disabilities.  The 
veteran was notified of the information that he needed to 
provide in support of his claims and was requested to advise 
the VA of any additional information or evidence he wanted it 
to try and obtain.  By letter dated in November 2002, the RO 
notified the veteran of his and the VA's respective 
obligations with respect to providing information and 
obtaining evidence.  

The October 2001 and November 2002 statements of the case 
notified the veteran of the laws and regulations relating to 
the various increased ratings, and total compensation rating 
based on individual unemployability.  The statements of the 
case also specifically set forth the regulation pertaining to 
VA's duty to assist.  These documents advised the veteran of 
the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains the veteran's service medical 
records and all identified current medical records.  The 
veteran has been afforded a personal hearing and VA 
compensation examinations with medical opinions.  
Parenthetically, the Board notes that the grant herein of a 
total compensation rating based on individual unemployability 
obviates the need for further discussion of the VCAA.  

II.  The veteran's injuries during service 

The veteran was wounded in action against the enemy in France 
on June 28, 1944.  He sustained a gunshot wound of the right 
anterior chest.  The bullet emerged on the right lateral 
aspect of the chest and then entered the middle third of the 
right upper arm and emerged on the lateral aspect.  He 
suffered fractures of the 5th and 6th ribs and the middle 
third of the right humerus and laceration of the radial 
nerve.  His chest wound was sutured at a field hospital and a 
right arm cast was applied.  He was evacuated through 
channels, and on admission to a stateside hospital in 
November 1944, his gunshot wounds were healed except for 2 
small areas of granulation on the right arm.  After his 
return from convalescence leave in May 1944, it was decided 
that he did not need any revision of his scars.  All nerves 
were intact.  He had some limitation of motion of the right 
arm and considerable loss of tissue on the right lateral 
chest wall.  He was issued a Certificate of Disability for 
Discharge for a deformity of the right upper extremity, 
consisting of soft tissue defect of the medial upper arm and 
a scar of the right chest wall with loss of subcutaneous 
muscle tissue and 2 inches of the 5th and 6th ribs in the 
anterior axillary region.

O a July 1947 VA respiratory examination, it was noted that 
that the veteran had had his chest aspirated 3 times during 
the treatment for his gunshot wound.  The diagnosis was 
gunshot wound scar of the right arm and chest with resulting 
hemothorax, 4-inch scar in the right anterior axillary line, 
a one inch scar in the left border of the sternum, and right 
diaphragmatic adhesion.  The diagnoses of the general medical 
examination indicated that all scars and the fracture of the 
right arm were well healed.

The current ratings for residuals of a gunshot wound in 
service-the right pleural cavity injury, wound to the right 
upper arm with muscle group V injury, and the fracture of the 
right humerus-have all been in effect since the veteran's 
discharge from service.  In addition in May 2003 the RO 
granted a separate compensable rating for a scar of the right 
upper arm and separate non-compensable ratings for chronic 
osteomyelitis at the site of the healed fracture of the 
proximal shaft of the humerus and a scar of the right axilla.  

II.  Current Residuals of a Pleural Cavity Injury

A.  Findings

On a May 2001 VA examination, the veteran denied wheezing, 
shortness of breath, a cough, hemoptysis, pleurisy, or 
Asthma.  He said his breathing was good and he preferred not 
to have a pulmonary function test.  The lungs were clear to 
percussion and auscultation.  The pertinent diagnosis was 
status post gunshot wound to the right pleural cavity.  

On a March 2003 VA respiratory examination, the veteran 
denied recent respiratory problems.  Pulmonary function tests 
showed FEV-1 at 96 percent of predicted and FEV-1/FVC at 66 
percent.  Diffusion capacity (DLCO) was 82 percent predicted.  
The impression was that he had no respiratory complaints and 
nearly normal pulmonary function test.  It was reported that 
that a chest x-ray was compatible with right-sided thoracic 
surgery, chronic obstructive pulmonary disease, and no active 
disease.  The examiner concluded that the veteran had no 
evidence of respiratory symptoms.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected respiratory condition was 
previously rated 40 percent under the old 38 C.F.R. § 4.97, 
Diagnostic Code 6818, pertaining to residuals of injuries to 
the pleural cavity, including gunshot wounds.  Changes to the 
rating schedule affecting the respiratory system, effective 
in October 1996, resulted in the elimination of Diagnostic 
Code 6818; traumatic chest injuries are now evaluated under 
Diagnostic Code 6843.  Under this code, a traumatic chest 
wall defect is rated as 60 percent disabling when FEV-1 is 40 
to 55 percent of that predicted; or FEV-1/FVC is 40 to 55 
percent of that predicted; or DLCO(SB) is 40 to 55 percent of 
that predicted; or maximum oxygen consumption is 15-20 
ml/kg/min.  Traumatic chest wall defect is rated as 30 
percent disabling with forced expiratory volume in one second 
(FEV-1) of 56 to 70 percent of that predicted; or the ratio 
of FEV-1 to forced vital capacity (FEV-1/FVC) is 56 to 70 
percent of that predicted; or diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
is 56 to 65 percent of that predicted.  Gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI (DC 
5321) however, will not be separately rated.  38 C.F.R. § 
4.97, Diagnostic Code 6843, Note (3) (2003).

In this case the veteran has no respiratory symptoms.  The 
findings on the pulmonary function test do not approach the 
criteria for a higher rating.  Under these circumstances, the 
Board can readily conclude that the preponderance of the 
evidence is against the claim for an increased rating for his 
service-connected lung condition.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Current Residuals of the gunshot wound to the right 
upper arm with injury to Muscle Group V

The May 2001 VA orthopedic examination noted that the veteran 
had complaints of some loss of motion in the thumb and 
forearm.  The examination showed loss of muscle mass over the 
middle third of the right upper arm.  There was no tenderness 
or induration.  He had full range of motion of the elbow in 
extension and flexion and full pronation of the forearm.  
There was limited extension of the thumb and in opposition to 
the little and ring fingers.  There were no sensory or 
circulatory deficits.  On the February 2003 orthopedic 
examination it was noted that motor strength testing was 5/5 
for the right biceps, triceps, for supination and pronation 
and wrist flexion and extension.

The veteran's residuals of the gunshot wound with muscle 
injury to right upper arm are rated for the injury to Muscle 
Group V.  Diagnostic Code 5305 pertains to MG V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis.  (Function: 
supination and flexion of the elbow.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG V 
disabilities of the dominant arm are noncompensable, 10, 30, 
and 40, respectively.  

Even though the most recent VA examination noted normal motor 
strength in the right arm, given the nature of the veteran's 
gunshot wound, including an open comminuted fracture with 
muscle damage, his muscle injury is classified as severe.  
See 38 C.F.R. § 4.56(a), (d)(4) (2002) (noting that severe 
muscle injury includes an open comminuted fracture with 
muscle or tendon damage, and that types of symptoms include 
loss of power, weakness, X-ray evidence of foreign bodies, 
and atrophy).  The appeal for an increased rating is allowed 
to this extent, but the severe rating (40 percent) is the 
highest rating for muscle injury, and there is no suggestion 
that the findings for any additional compensation is 
warranted for this condition.  In this regard the Board notes 
that the veteran is also separately rated for scar from the 
same wound (10 percent) and for the fracture to the right 
humerus (20 percent) (discussed below).

IV.  Current Residuals of a fracture of the right humerus.

Malunion of the humerus of the major upper extremity, with 
moderate deformity, is rated 20 percent.  For the next higher 
rating, 30 percent, there must be recurrent dislocations of 
the scapulohumeral joint or malunion of the humeral head with 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
For the major upper extremity, limitation of motion of the 
arm to the shoulder level is rated 20 percent, and a 30 
percent rating is warranted when the arm is limited to midway 
between the side and the shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The May 2001 VA orthopedic examination showed normal range of 
motion of the right shoulder and no gross overall deformity 
of the right upper extremity.  The February 2003 VA 
examination showed the veteran had significant atrophy of the 
pectoralis muscles, but normal strength and motor strength in 
the right upper extremity.  On the February 2003 examination, 
the veteran was able to raise his right arm to 90 degrees of 
forward flexion and had shoulder abduction from 0 to 75 
degrees.  There was more range of motion passively and range 
of motion was done without pain.  X-rays showed a well-healed 
humeral fracture.  

In this case the current rating of 30 percent for the muscle 
injury to Muscle Group V contemplates some of the symptoms 
from the fractured humerus.  Nevertheless, a separate 20 
percent rating is assigned on the basis of residuals of the 
humeral bone fracture.  The evidence does not show limitation 
of motion of the arm to midway from the side or deformity 
from the well-healed humeral fracture.  

As the preponderance of the evidence is against the claim for 
an increased rating for residuals of the fracture of the 
right humerus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


V.  A total compensation rating based on individual 
unemployability.

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

The veteran's compensable, service-connected disabilities are 
all the result of a gunshot wound to the right chest and arm.  
They consist of a pleural cavity injury (40 percent), injury 
to muscle group V (40 percent) residual of a fracture of the 
right humerus (20 percent), and a scar of the right upper arm 
(10 percent); His combined rating is 70 percent.

In a December 2000 application for a total compensation 
rating based on individual unemployability, the veteran 
indicated that he last worked August 1980 as a crane 
operator.  He further reported that he had had some self-
employment as an upholsterer until 1994 with his highest 
monthly income of $ 400 a month.  He reported completing high 
school and training to be an upholsterer.  He said he was 
unable to work fast enough to make a decent living as an 
upholsterer because of his service-connected disabilities.   
He later reported that he had taken an early retirement from 
his employment in 1980 because he was unable to do his job 
because of his service-connected disabilities.  

The veteran's service-connected disabilities have been 
discussed above.  In a June 2003 medical opinion by two VA 
examiners, it was reported that the veteran's service-
connected disabilities had been static since 1946 and that 
the veteran had been employed in occupations requiring the 
use of muscles of the arm, etc.  The examiners said that the 
initial service-connected disabilities had led to 
deterioration of upper arm coordination, and flexion and 
limitation of motion in the shoulder.  These conditions would 
render the veteran unable to perform his previous occupation 
and made him unemployable.  In a July 2003 addendum the 
examiners reviewed the veteran's claims file and essentially 
reiterated their opinion that the impairment stemming form 
the veteran's service-connected disabilities had resulted in 
his unemployability.

Based on the above medical opinion, the Board finds that the 
preponderance of the evidence shows that service-connected 
disabilities preclude gainful employment.  The requirements 
for a total compensation rating based on individual 
unemployability are met, and such benefit is granted. 

ORDER

An increased rating for residuals of a gunshot wound of the 
right chest with pleural cavity injury is denied.  

An increased rating for residuals of a penetrating gunshot 
wound of the right upper arm with muscle group V injury, of 
40 percent is granted.

An increased rating for a fracture of the right humerus as a 
residual of a gunshot wound is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



